DETAILED ACTION
This Action is in response to The RCE for Application Number 16722128 received on 9/28/2021.
Claims 1-19 are presented for examination.
Claim 20 has been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/01/2021 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5-9, 11, 13-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 9763280) in view of Drake et al. (US 20150254045) and further in view of Alameh et al. (US 20190205562).

Regarding claim 1, Allen disclosed a method comprising:
a discovery process to determine a subset of the set of computing devices located within a predetermined distance from a particular location (Allen, col. 4, lines 41-44; “detecting the geolocation of the devices relative to each other, and in particular, relative to a control node of the system”; col. 5, lines 29-32, “activating a control node for the sound system and enabling a device proximity search from the control node 110. Once enabled, the device proximity search scans for mobile devices within wireless proximity of the control node 120”),
in which the subset of computing devices are set up to communicate via a network (col. 4, lines 54-57, Allen disclosed the mobile devices are coordinated by sending specific wireless signal channels to specific mobile devices over a protocol such as Bluetooth which is p2p);
determining a role for each of the computing devices in the subset (Allen, col. 3, lines 10-27, “ assigning the mobile devices to different component roles of the sound system using their different device specifications”; col. 4, lines 46-57), 


including an audio master role for a second computer device in the subset (Allen, col. 5, lines 15-25, Allen disclosed providing the roles of the sound system to different component roles; As the only requirement of the claim of the audio master role is to be provided audio content, any of the component roles reasonably represent the claimed audio master role, since the control node provides the audio to these roles as shown at col. 5, lines 54-60;  Furthermore, at col. 5, lines 8-15, Allen does not limit the number of devices that represent the sound system, and therefore the sound system may consist of even a single audio producing mobile device, that of which is sent the audio content),
and a streaming master role for a third computer device in the subset, wherein the third computer device, in the streaming master role, provides audio content to the second computer device, in the audio master role (Allen, col. 5, lines 10-15 and 25-40, Allen disclosed activating a control node for the sound system, which may be one of the mobile devices;  See col. 5, lines 54-60 in which the control node provides the audio content to the component node(s)),
sending, by the one or more processors, the role to the individual computing devices in the subset of computing devices (Allen, col. 5, lines 41-58, Allen disclosed the assignment of roles to the mobile devices and directing them to be repositioned, to which split audio may be sent to the mobile devices based on their component roles; See Figure 4 in which the control node sends to the mobile device 1 420 the role/repositioning information “Left Speaker Output”); and
initiating, by the one or more processors, the activity using the subset of computing devices (Allen, col. 5, lines 58-61, Allen disclosed sending the audio signals 
	Allen did not explicitly disclose the roles to include a video master role for a first computer device in the subset, wherein the third computer device, in the streaming master role, provides video content to the first computer device in the video master role.
In an analogous art, Drake disclosed a video master role for a first computer device in the subset, wherein the third computer device, in the streaming master role, provides video content to the first computer device in the video master role (Drake, [0066], Drake disclosed a master device in which different display devices are paired, in which the master device may act as a server or controller, [0067] in which the master configures positioning of the display devices, and then [0068] determines which portion of video should be displayed by each display devices and sends those portions to the other display devices;  As such, the teaching of Drake involve the determining of both the master device and video master device(s) for sending video content to such video master devices.
One of ordinary skill would have been motivated to combine the teachings of Allen and Drake as they are both with respect the collaboration between users by integrating their mobile phones to experience content.  Additionally, Drake provides explicit suggestion for one of ordinary skill to combine the references, as Drake explicitly disclosed the integration of Drake’s video distribution with audio distribution by explicitly disclosing the ability for including additional devices to handle audio content (Drake [0073]).  

While Allen and Drake disclosed the teachings with respect to integrating mobile devices carried by users (Allen, col. 1, lines 6-15), the combination did not explicitly disclose broadcasting, by one or more processors, an activity message to a set of computing devices located in a wide area network, the activity message indicating that an activity is scheduled to occur at a particular time and at a particular location; 
performing, by the one or more processors the discovery process within a predetermined time interval prior to the particular time.
Also, while Allen provides disclosure that the devices communicate via Bluetooth, as shown above, the combination did not explicitly disclose, instructing, by the one or more processors, the subset of computing devices to create a peer-to-peer network, as claimed.
In an analogous art, Alameh disclosed broadcasting, by one or more processors, an activity message to a set of computing devices located in a wide area network (Alameh, [0012], Alameh disclosed cloud communication and the sending of invites, to which users are notified who accepted; [0013] “Invitations may be issued and accepted via social media sites, emails, messaging, etc”; [0030], Alameh disclosed, “the network output facilities 170 may be used by the processor 140 for multiple tasks, such as event having a time and location associated therewith and displaying the electronic invitation”; Figure 5, showing the invite that includes party information that includes date and time); 
performing, by the one or more processors the discovery process within a predetermined time interval prior to the particular time (Alameh, [0014], “[0014] Consenting users make their devices discoverable at the party, which means that their location is sharable but only at the time and place of the party, not before or after“; [0047] “At stage 405 of the process 400, the user's device detects that the date and time are within the specified date and time for the party and that the device's location matches the scheduled party location.”;  See also in [0014] “The devices of consenting users are paired with the host device when at the party location and may then share. User audio or visual profile samples may be stored or shared.”; Therefore the discovery process being performed only during the party, which the devices make sure the time is “within the specified date and time” amounts to a predetermined time period of the party prior to the party starting, “not before, or after”) and
instructing, by the one or more processors, the subset of computing devices to create a peer-to-peer network (Alameh, [0039], “The user may also be asked to permit Bluetooth Pairing, which would allow the user's device to seamlessly establish Bluetooth connection/pairing at the scene for communication and photo sharing.”; [0048], “the user's device then pairs at stage 411 with any of the event host's device and any 413 shares credentials (ID, user image, voice sample, social site data access, etc.) with the other paired device(s).”)
One of ordinary skill in the art would have been motivated to combine the teachings of Allen, Drake and Alameh, since the teachings of Allen and Drake provide for the collaboration between users by integrating their mobile phones at a social gathering, and Alameh provides for teachings that allow for the planning of such social gatherings beforehand.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Alameh within the teachings of Allen and Drake in order to provide users of Allen and Drake with a way for pre-planning the social gathering such that users are made aware beforehand, providing them with the ability to balance their schedule to allow for attending, and thereby take part in the social gathering taking place, thereby increasing desirability of use of the system as a whole.
Claim 8 recites a computing device comprising one or more processors and one or more non-transitory computer readable media to store instructions executable by the one or more processors to perform the limitations that are substantially similar to the limitations of claim 1.  Claim 15 recites a computing device comprising one or more processors and one or more non-transitory computer readable media to store instructions executable by the one or more processors to perform operations that implement the steps recited in claim 1 from the other end of communication, namely one of the mobile devices.  

Therefore claims 8 and 15 are rejected under the same rationale applied above to claim 1.

Regarding claims 2, 9, and 16, Allen Drake and Alameh disclosed the method of claim 1, wherein determining the roles further comprises:
sending a request to the subset of computing devices to provide attributes associated with each of the computing devices in the subset (Allen, col. 4, lines 45-50, “The mobile devices within wireless proximity may be scanned or searched for identifying information to facilitate obtaining their acoustic capabilities or specifications”; Allen, col. 5, lines 34-37, “identifying information is obtained for each mobile device within wireless proximity of the control node.   For instance, a model number, serial number and/or other unique device identifier may be obtained from each mobile device within wireless proximity of the control node.”)
receiving attributes from each of the computing devices in the subset (Allen, col. 5, lines 34-37, “identifying information is obtained for each mobile device within wireless proximity of the control node.   For instance, a model number, serial number and/or 
determining the roles based at least in part on the attributes associated with each of the computing devices in the subset (Allen, col. 3, lines 10-15, “assigning the mobile devices to different component roles of the sound system using their different device specifications.”; The device specifications are based from the attributes provided by the mobile device).  See motivation above.
Regarding claim 3, 19, Allen Drake and Alameh disclosed the method of claim 2, further comprising:
determining, based at least in part on the roles and the attributes, positions, respectively, identifying physical placements, respectively, of the computing devices, respectively, in the subset; and sending the positions to the computing devices, respectively, of the subset (Allen, col. 3, lines 10-15, “assigning the mobile devices to different component roles of the sound system using their different device specifications.”; col. 5, lines 49-54, “the mobile devices may be directed to be repositioned relative to the control node, or a display unit associated with the control node, to provide, for instance, a desired distance between the mobile devices and the control node or display unit”; See Figure 4 in which the control node sends to the mobile device 1 420 the role/repositioning information “Left Speaker Output”). See motivation above.

410, while sound is played in stereo through mobile devices 420, which may be located in front or back of the control node, or the associated display unit, as desired.”; col. 4, lines 37-43, Allen also recites “music”).  See motivation above.

Regarding claim 6, 13, Allen Drake and Alameh disclosed the method of claim 1, further comprising:
performing the discovery process a predetermined amount of time after the activity is initiated (Alameh, [0014], “[0014] Consenting users make their devices discoverable at the party, which means that their location is sharable but only at the time and place of the party, not before or after“; [0047] “At stage 405 of the process 400, the user's device detects that the date and time are within the specified date and time for the party and that the device's location matches the scheduled party location.”;  See also in [0014] “The devices of consenting users are paired with the host device when at the party location and may then share. User audio or visual profile samples may be stored or shared.”; Therefore the discovery process being performed only during the party, which the devices make sure the time is “within the specified date and time” amounts to a predetermined amount of time for the party after the party starts, “not before, or after”)
110. Once enabled, the device proximity search scans for mobile devices within wireless proximity of the control node 120”); 
determining that the subset of computing devices includes a new device (Allen, col. 4, lines 40-45, “detecting” devices that are within a geolocation proximity); 
instructing the new device to join the peer-to-peer network (Allen, col. 4, lines 55-60, and Alameh, [0039], “The user may also be asked to permit Bluetooth Pairing, which would allow the user's device to seamlessly establish Bluetooth connection/pairing at the scene for communication and photo sharing.”; [0048], “the user's device then pairs at stage 411 with any of the event host's device and any unknown devices that are also set be discoverable (and close enough to enable discovery). Upon pairing, the user's device at stage 413 shares credentials (ID, user image, voice sample, social site data access, etc.) with the other paired device(s).”); 
determining the role of the new device (Allen, (Allen, col. 3, lines 10-27, “assigning the mobile devices to different component roles of the sound system using their different device specifications”; col. 4, lines 46-57); 
sending the role to the new device (Allen, col. 5, lines 41-58, Allen disclosed the assignment of roles to the mobile devices and directing them to be repositioned, to which split audio may be sent to the mobile devices based on their component roles; 
resuming the activity using the subset of computing devices that includes the new device (Allen, col. 5, lines 58-61, Allen disclosed sending the audio signals over channels to the mobile devices based on their different component roles to provide the desired acoustic output for the sound system).

Regarding claims 7 and 14, Allen Drake and Alameh disclosed the method of claim 1, wherein the roles comprise: a portion of a composite screen; a left speaker; a right speaker; a center channel speaker; a left rear speaker; or a right rear speaker (Allen, col. 3, lines 15-30; “roles, such as, sub-woofer, center speaker, right/left front speaker, right/left back speakers, etc., and thus assigning each mobile device a role within the surround sound system may be based on the specified capabilities of the individual mobile devices”).

Claims 4, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 9763280) in view of Drake et al. (US 20150254045) and Alameh et al. (US 20190205562) and further in view of Shaw (US 8577355), Goel et al. (US 20140313103), Munger et al. (WO 2008067675) and Ebner et al. (US 20150095767).

Regarding claims 4, 10, and 17, Allen Drake and Alameh disclosed the method of claim 2.  While the teachings of Allen, Drake and Alameh disclosed querying for attributes including information identifying each of the computing devices if the subset, as shown 
a video resolution of a display device associated with each of the computing devices of the subset; 
a clock speed associated with a processor of each of the computing devices of the subset; 
a maximum download speed associated with t each of the computing devices of the subset; and 
an amount of storage accessible to each of the computing devices of the subset.
In an analogous art, Shaw disclosed querying mobile devices for capabilities including:
a video resolution of a display device associated with each computing device (col. 17, lines 19-21, “display screen resolution”); 
	a clock speed associated with a processor of each computing device (col. 3, lines 2-23, “processor speed”);
a maximum download speed associated with each computing device (col. 3, lines 2-23, “upload and download speeds”); and 
an amount of storage accessible to each computing device (col. 3, lines 2-23, “amount of read only memory”).
	One of ordinary skill in the art would have been motivated to combine the teachings of Allen Drake and Alameh with Shaw as Allen, Drake and Alameh suggest the obtaining of mobile device information, and Shaw provides specific implementation of such.

	The combination of Allen, Drake, Alameh and Shaw did not explicitly disclose further attributes including a screen size of the display device.
	In an analogous art, Goel disclosed providing a parameter including screen size information (Goel, [0075]).
One of ordinary skill in the art would have been motivated to combine the teachings of Goel  with the combination of Allen, Drake, Alameh and Shaw, as the combination and Goel both involve the coordination of proximate mobile devices in order to perform an activity, and as such, they are within similar environments Allen, Drake, and Alameh suggest the obtaining of mobile device information, and Shaw provides specific implementation of such.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the attributes of Goel within the teachings of Allen, Drake, Alameh and Shaw in order to provide the controlling device with more information regarding the mobile devices in a simplified manner, thereby increasing the speed of setup for the collaboration between devices, and overall improving the user experience.

In an analogous art, Munger disclosed attributes including a frequency response of one or more transducers associated with the particular computing device (p12, lines 25-30, “the attributes may comprise speaker’s frequency response”).
One of ordinary skill in the art would have been motivated to combine the teachings of with the combination of Allen, Drake, Alameh Shaw, and Goel  with Munger, as they all involve the determining of mobile device attributes for the purpose of utilizing the mobile device to experience media corresponding such attributes.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the attributes of Munger within the teachings of Allen, Drake, Alameh Shaw and Goel in order to provide the controlling device with more information regarding the mobile devices in a simplified manner, thereby increasing the speed of setup for the collaboration between devices, and overall improving the user experience.
The combination did not explicitly disclose including the attribute comprising a number of cores of the processor.
In an analogous art, Ebner disclosed capabilities that may be identified upon request including “a number of processor cores” of a mobile device (Ebner, [0023]).
One of ordinary skill in the art would have been motivated to combine the teachings of with the combination of Allen, Drake, Alameh Shaw and Goel and Munger with Ebner, as they all involve the determining of mobile device attributes.
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 9763280) in view of Drake et al. (US 20150254045) and Alameh et al. (US 20190205562) and further in view of Pistoia et al (US 10218777).

Regarding claim 12, Allen, Drake and Alameh disclosed the computing device of claim 8, the operations further comprising: 
performing the discovery process a predetermined amount of time after the activity is initiated (Alameh, [0014], “[0014] Consenting users make their devices discoverable at the party, which means that their location is sharable but only at the time and place of the party, not before or after“; [0047] “At stage 405 of the process 400, the user's device detects that the date and time are within the specified date and time for the party and that the device's location matches the scheduled party location.”;  See also in [0014] “The devices of consenting users are paired with the host device when at the party location and may then share. User audio or visual profile samples may be stored or shared.”; Therefore the discovery process being performed only during the party, which the devices make sure the time is “within the specified date 
determining, using the discovery process, the subset of computing devices located within a predetermined distance from the particular location (Allen, col. 4, lines 41-44; “detecting the geolocation of the devices relative to each other, and in particular, relative to a control node of the system”; col. 5, lines 29-32, “activating a control node for the sound system and enabling a device proximity search from the control node 110. Once enabled, the device proximity search scans for mobile devices within wireless proximity of the control node 120”); 
determining the role of individual computing devices in the subset of computing devices (Allen, col. 3, lines 10-27, “assigning the mobile devices to different component roles of the sound system using their different device specifications”; col. 4, lines 46-57); and
resuming the activity using the subset of computing devices that excludes devices not included (Allen, col. 5, lines 58-61, Allen disclosed sending the audio signals over channels to the mobile devices based on their different component roles to provide the desired acoustic output for the sound system).
Allen, Drake and Alameh did not explicitly disclose determining that the subset of computing devices excludes a previously included device; and resuming the activity using the subset of computing devices that excludes the previously included device. 
	In an analogous art, Pistoia disclosed a mobile Bluetooth adhoc network that includes a plurality of mobile devices (Pistoia, col. 3, lines 25-30), which includes determining that the subset of computing devices excludes a previously included device 
	One of ordinary skill in the art would have been motivated to combine the teachings of Allen, Drake and Alameh with the teachings of Pistoia as they all relate to adhoc networking of mobile devices in communication to perform a collaborative action, and as such they are within similar environments.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Pistoia within the combined teachings of Allen, Drake and Alameh in order to allow for the collaborative process to be able to handle connection issues when the arise, thereby improving resiliency of the system, resulting in improved user experience.

Response to Amendment
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot in view of the new grounds of rejection, necessitated by Applicant' s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, requiring further search and consideration).

Failure for Applicant to significantly narrow definition/scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims.  The Examiner has interpreted the claims with scope parallel to the Applicant in the response and reiterates the need for the Applicant to more clearly and distinctly define the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vigna et al. (US 11093197) which disclosed a master agent and candidate consumer agents collaborating to form a mosaic screen (Vigna, Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910. The examiner can normally be reached M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY B DENNISON/Primary Examiner, Art Unit 2419